Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1994, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a legal secretary, left her employment with a large New York City law firm upon being offered a retirement incentive package. Since the evidence is undisputed that claimant left her employment for this reason, we find that substantial evidence supports the Board’s finding that she voluntarily left her employment without good cause. Accordingly, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs. Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.